DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Specification
The title of the invention is not descriptive.  A new title is required that is clearly indicative of the invention to which the claims are directed. 
The following title is suggested:
OLED PANEL WITH BOX DAM INCLUDING ADHESION REINFORCEMENT LAYER PROTRUSIONS (or similar).

Claim Objections
Claims 16-18 are objected to because of the following informalities:  
Regarding Claims 16-18:
The limitation of “the sealant” lacks antecedent basis; therefore, this will be interpreted as “a sealant”.
Appropriate correction is required.


Claim Rejections - 35 USC § 102/103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 1, 3, & 6-18 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by U.S. Pre-Grant Pub. 2014/0168916 to Nagaoka (from hereinafter Nagaoka) or, in the alternative, under 35 U.S.C. 103 as obvious over Nagaoka.
Regarding Claim 1, Nagaoka teaches an OLED panel (e.g. Figs. 5-10 & 27-30; see Figs. 9-10 & 29 reproduced below for convenience), comprising:
a first substrate (31A; see Fig. 29 & ¶ [0074 & 83-100]) on which an OLED device (38; see ¶ [0148-154]) is provided;
a second substrate (32A; see ¶ [0074 & 83-100]) opposite to the first substrate (31A);
a box dam (42) connected to the first substrate (31A) and the second substrate (32A), wherein the OLED device (38) is located in a sealed region (41; see ¶ [0075-86 & 93-98]) formed by the box dam (42; see ¶ [0075-86 & 95-97]), the first substrate (31A) and the second substrate (32A);
wherein an adhesion reinforcement layer (43; see ¶ [0080-93, 97, 100-105, & 111-129]) is provided between the box dam (42) and the first substrate (31A) or between the box dam (42) and the second substrate (32A), or adhesion reinforcement layers (43) are respectively provided between the box dam (42) and the first substrate (31A) and between the box dam (42) and the second substrate (32A).
.

    PNG
    media_image1.png
    580
    1310
    media_image1.png
    Greyscale

Although Nagaoka may not explicitly teach that “an adhesive force of a material of the adhesion reinforcement layer (43) is greater than or equal to twice an adhesive force of a material of the box dam (42)”, Nagaoka does teach using materials similar to those of the instant application (e.g. Nagaoka teaches that “adhesion reinforcement layer” 43 [which is designed for “improving the adhesion therebetween”, see ¶ 0080] may comprise resin [see ¶ 0156], and that the “box dam” 42 may comprise fluorinated resin [see ¶ 0078]; compare to the instant Specification teaching that the “adhesion reinforcement layer” 15/16 may also comprise resin [see pg. 8], but fails to teach that the “box dam” 14 comprises any specific material [at least as best as the examiner could gather]).
		Therefore, because the claimed and prior art products are identical or substantially identical in structure or composition, or are produced by identical or substantially identical processes, a prima facie case of either anticipation or obviousness has been established for teaching that “an adhesive force of a material of the adhesion reinforcement layer (43) is greater than or equal to twice an adhesive force of a material of the box dam (42)”. (See MPEP § 2112.01)
Additionally, or alternatively, before the instant application was filed it would have been obvious for one of ordinary skill in the art to select adhesive materials such that “an adhesive force of a material of the adhesion reinforcement layer (43) is greater than or equal to twice an adhesive force of a material of the box dam (42)”, because Nagaoka similarly teaches that the adhesion reinforcement layer (43) is designed for “improving the adhesion therebetween” (see again ¶ [0080]), and it has been held that selection of a prior art material on the basis of its suitability for its intended purpose is within the level of ordinary skill (see MPEP § 2144.07).
		Thus, one skilled in the art would have been similarly motivated to select materials for the adhesion reinforcement layer to predictably enhance adhesion characteristics for the purposes of suppressing moisture contamination.

Regarding Claim 3, Nagaoka teaches the OLED panel according to claim 1, wherein a material of the adhesion reinforcement layer (43) comprises one of the following: a resin-based material (see ¶ [0087, 91, 102, & 156]) an acrylic-based material or a polyester material.

Regarding Claim 6, Nagaoka teaches the OLED panel according to claim 1, wherein the adhesion reinforcement layer (43) is in a dotted arrangement or a linear arrangement (see Figs. 9-10 above & ¶ [0093]) in a plane parallel to the first substrate (31A) and or the second substrate (32A).

Regarding Claim 7, Nagaoka teaches the OLED panel according claim 1, wherein in a plane perpendicular to the first substrate (31A) and/or the second substrate (32A), the adhesion reinforcement layer (43) has a cross-sectional shape of rectangle, semicircle, trapezoid, or triangle (as illustrated above in Fig. 29; see also Figs. 7-8 for rectangle-shaped 43).

Regarding Claim 8, Nagaoka teaches the OLED panel according to claim 1, wherein
in a plane perpendicular to the first substrate (31A), a contact surface of the adhesion reinforcement layer (43) and the first substrate (31A) has a concave-convex structure (see again Figs. 6-8 & 29); and/or
in a plane perpendicular to the second substrate (32A), a contact surface of the adhesion reinforcement layer (43) and the second substrate (32A) has a concave-convex structure (see again Figs. 6-8 & 29).

Regarding Claim 9, Nagaoka teaches an OLED display apparatus, comprising the OLED panel according to claim 1.




Regarding Claim 10, Nagaoka teaches an OLED panel packaging method, comprising:
providing a first substrate (31A) on which an OLED device (38) is formed, and a second substrate (32A), an adhesion enhancement layer(s) (43) being formed on the first substrate (31A) and or the second substrate (32A);
forming a box dam (42) on the second substrate (32A);
aligning the first substrate (31A) with the second substrate (32A) and fixing the first substrate (31A) and the second substrate (32A);
so that the OLED device (38) is located in a sealed region (41) formed by the box dam (42), the first substrate (31A), and the second substrate (32A).

Regarding Claim 11, Nagaoka teaches the packaging method according to claim 10, wherein the adhesion enhancement layer (43) is formed by spot coating, spray coating, or coating (the examiner submits that Nagaoka reasonably teaches “coating” adhesion enhancement layer (43) 43 at least because ¶ [0087] discloses that “[e]ach uneven structure 43 may be preferably configured with patterns of the metal or resin layer provided on the transparent substrate 31A or 32A”; accordingly, Nagaoka’s teaching that structure 43 is patterned from an overall display layer reasonably requires that this layer to-be-patterned form a “coating”).

Regarding Claim 12, Nagaoka teaches the packaging method according to claim 10.
Although Nagaoka may not explicitly teach that “an adhesive force of a material of the adhesion reinforcement layer (43) is greater than or equal to twice an adhesive force of a material of the box dam (42)”, Nagaoka does teach using materials similar to those of the instant application (e.g. Nagaoka teaches that “adhesion reinforcement layer” 43 [which is designed for “improving the adhesion therebetween”, see ¶ 0080] may comprise resin [see ¶ 0156], and that the “box dam” 42 may comprise fluorinated resin [see ¶ 0078]; compare to the instant Specification teaching that the “adhesion reinforcement layer” 15/16 may also comprise resin [see pg. 8], but fails to teach that the “box dam” 14 comprises any specific material [at least as best as the examiner could gather]).
		Therefore, because the claimed and prior art products are identical or substantially identical in structure or composition, or are produced by identical or substantially identical processes, a prima facie case of either anticipation or obviousness has been established for teaching that “an adhesive force of a material of the adhesion reinforcement layer (43) is greater than or equal to twice an adhesive force of a material of the box dam (42)”. (See MPEP § 2112.01)
Furthermore, before the instant application was filed it would have been obvious for one of ordinary skill in the art to select adhesive materials such that “an adhesive force of a material of the adhesion reinforcement layer (43) is greater than or equal to twice an adhesive force of a material of the box dam (42)”, because Nagaoka similarly teaches that the adhesion reinforcement layer (43) is designed for “improving the adhesion therebetween” (see again ¶ [0080]), and it has been held that selection of a prior art material on the basis of its suitability for its intended purpose is within the level of ordinary skill (see MPEP § 2144.07).
Thus, one skilled in the art would have been similarly motivated to select materials for the adhesion reinforcement layer to predictably enhance adhesion characteristics for the purposes of suppressing moisture contamination.

Regarding Claim 13, Nagaoka teaches the packaging method according to claim 10, wherein a material of the adhesion reinforcement layer (43) comprises one of the following: a resin-based material (see ¶ [0087, 91, 102, & 156]), an acrylic-based material, or a polyester material.

Regarding Claim 14, Nagaoka teaches the packaging method according to claim 10, wherein
the adhesion reinforcement layer (43) is in a dotted arrangement or a linear arrangement (see again Figs. 9-10 & ¶ [0093]) in a plane parallel to the first substrate (31A) and or the second substrate (32A),
in a plane perpendicular to the first substrate (31A) and/or the second substrate (32A), the adhesion reinforcement layer (43) has a cross-sectional shape of rectangle, semicircle, trapezoid, or triangle (see again Figs. 6-8 & 29).

Regarding Claim 15, Nagaoka teaches the packaging method according to claim 10, wherein
in a plane perpendicular to the first substrate (31A), a contact surface of the adhesion reinforcement layer (43) and the first substrate (31A) has a concave-convex structure (see again Figs. 6-8 & 29); and/or
in a plane perpendicular to the second substrate (32A), a contact surface of the adhesion reinforcement layer (43) and the second substrate (32A) has a concave-convex structure (see again Figs. 6-8 & 29).

Regarding Claim 16, Nagaoka teaches a packaging method for the OLED panel according to claim 1, comprising:
providing the first substrate (31A) and forming the OLED device (38) on the first substrate (31A);
forming a first adhesion enhancement layer (e.g. bottom 43) around the OLED device (38);
providing the second substrate (32A) and forming the box dam (42) and a sealant (41; see Fig. 29 & ¶ [0075-86 & 111-121]) on the second substrate (32A);
aligning the second substrate (32A) on which the box dam (42) and the sealant (41) has been formed with the first substrate (31A) to achieve a connection between the box dam (42) and the first adhesion reinforcement layer (bottom 43); and
curing the connection between the box dam (42) and the first adhesion reinforcement layer (top 43), so that the sealant (41) is filled in a sealed region formed by the box dam (42), the first substrate (31A) and the second substrate (32A).

Finally, regarding Claim 16, the limitations of “providing…”, “aligning…”, and “curing…” render this a product-by-process claim, because method Claim 16 depends from device Claim 1.
The MPEP § 2113 states: 
“Even though product -by[-] process claims are limited by and defined by the process, determination of patentability is based upon the product itself.  The patentability of a product does not depend on its method of production.  If the product in product-by-process claim is the same as or obvious from a product of the prior art, the claim is unpatentable even though the prior product is made by a different process… [and] [b]ecause validity is determined based on the requirements of patentability, a patent is invalid if a product made by the process recited in a product-by-process claim is anticipated by or obvious from prior art products, even if those prior art products are made by different processes.”  
Also, the structure implied by the process steps should be considered when assessing the patentability of product-by-process claims over the prior art, especially where the product can only be defined by the process steps by which the product is made, or where the manufacturing process steps would be expected to impart distinctive structural characteristics to the final product.  Note that Applicant has the burden of proof in such cases, as the MPEP sections cited above make clear.  
In the instant case, the prior art Nagaoka teaches the structure of Claim 16.  Furthermore, the record does not indicate that the process limitations of “providing…”, “aligning…”, and “curing…” of Claim 16 impart distinctive structural characteristics to the final product.  Therefore, these product-by-process limitations of Claim 16 fail to patentably distinguish applicant’s invention over prior art Nagaoka.

Regarding Claim 17, Nagaoka teaches a packaging method for the OLED panel according to claim 1 comprising:
providing the first substrate (31A) and forming the OLED device (38) on the first substrate (31A);
providing the second substrate (32A), forming a second adhesion reinforcement layer (e.g. top 43) on the second substrate (32A), forming the box dam (42) on the second adhesion reinforcement layer (top 43), and forming the sealant (41) within the box dam (42); and
aligning the first substrate (31A) with the second substrate (32A) to achieve the connection between the box dam (42) and a first adhesion reinforcement layer (e.g. bottom 43), and curing the connection between the box dam (42) and the first adhesion reinforcement layer (bottom 43), so that the sealant (41) is filled in a sealed region formed by the box dam (42), the first substrate (31A) and the second substrate (32A).

Finally, regarding Claim 17, the limitations of “providing…” and “aligning…” render this a product-by-process claim, because method Claim 17 depends from device Claim 1.
The MPEP § 2113 states: 
“Even though product -by[-] process claims are limited by and defined by the process, determination of patentability is based upon the product itself.  The patentability of a product does not depend on its method of production.  If the product in product-by-process claim is the same as or obvious from a product of the prior art, the claim is unpatentable even though the prior product is made by a different process… [and] [b]ecause validity is determined based on the requirements of patentability, a patent is invalid if a product made by the process recited in a product-by-process claim is anticipated by or obvious from prior art products, even if those prior art products are made by different processes.”  
Also, the structure implied by the process steps should be considered when assessing the patentability of product-by-process claims over the prior art, especially where the product can only be defined by the process steps by which the product is made, or where the manufacturing process steps would be expected to impart distinctive structural characteristics to the final product.  Note that Applicant has the burden of proof in such cases, as the MPEP sections cited above make clear.  
In the instant case, the prior art Nagaoka teaches the structure of Claim 17.  Furthermore, the record does not indicate that the process limitations of “providing…” and “aligning…” of Claim 17 impart distinctive structural characteristics to the final product.  Therefore, these product-by-process limitations of Claim 17 fail to patentably distinguish applicant’s invention over prior art Nagaoka.

Regarding Claim 18, Nagaoka teaches a packaging method for the OLED panel according to claim 1, comprising:
providing the first substrate (31A) and forming the OLED device (38) on the first substrate (31A);
forming a first adhesion enhancement layer (bottom 43) around the OLED device (38);
providing the second substrate (32A), forming a second adhesion reinforcement layer (top 43) on the second substrate (32A), forming the box dam (42) on the second adhesion reinforcement layer (top 43), and forming the sealant (41) within the box dam (42);
aligning the second substrate (32A) on which the box dam (42) and the sealant (41) has been formed with the first substrate (31A) to achieve the connection between the box dam (42) and the first adhesion reinforcement layer (bottom 43); and
curing the connection between the box dam (42) and the first adhesion reinforcement layer (bottom 43), so that the sealant (41) is filled in a sealed region formed by the box dam (42), the first substrate (31A) and the second substrate (32A).

Finally, regarding Claim 18, the limitations of “providing…”, “aligning…”, and “curing…” render this a product-by-process claim, because method Claim 18 depends from device Claim 1.
The MPEP § 2113 states: 
“Even though product -by[-] process claims are limited by and defined by the process, determination of patentability is based upon the product itself.  The patentability of a product does not depend on its method of production.  If the product in product-by-process claim is the same as or obvious from a product of the prior art, the claim is unpatentable even though the prior product is made by a different process… [and] [b]ecause validity is determined based on the requirements of patentability, a patent is invalid if a product made by the process recited in a product-by-process claim is anticipated by or obvious from prior art products, even if those prior art products are made by different processes.”  
Also, the structure implied by the process steps should be considered when assessing the patentability of product-by-process claims over the prior art, especially where the product can only be defined by the process steps by which the product is made, or where the manufacturing process steps would be expected to impart distinctive structural characteristics to the final product.  Note that Applicant has the burden of proof in such cases, as the MPEP sections cited above make clear.  
In the instant case, the prior art Nagaoka teaches the structure of Claim 18.  Furthermore, the record does not indicate that the process limitations of “providing…”, “aligning…”, and “curing…” of Claim 18 impart distinctive structural characteristics to the final product.  Therefore, these product-by-process limitations of Claim 18 fail to patentably distinguish applicant’s invention over prior art Nagaoka.


Claims 4-5 is/are rejected under 35 U.S.C. 103 as being unpatentable over Nagaoka in view of Chinese Patent Pub. 203085651 U to Tang et al. (from hereinafter Tang; all citations thereto reference the attached machine English-language translation).
Regarding Claims 4-5, Nagaoka teaches the OLED panel according to claim 3.
Nagaoka may not explicitly teach that fine particles are provided in the adhesion enhancement layer (43), and a material of the fine particles comprises an inorganic material.
Tang does teach a similar OLED panel (e.g. Figs. 2a-c) wherein fine particles are provided in an analogous adhesion enhancement layer (e.g. 26/27), and a material of the fine particles comprises an inorganic material (e.g. “glass powder” and/or “metal particles”; see ¶ [0022] teaching “low softening point glass frit 26 (or 27), a thickness in the range of 5 to 100μm, low-softening point glass frit comprising a low softening point glass powder, physical spacer wall particles, organic binder and at least one specific light absorption of the metal particles [sic]”).
Tang further teaches that these metal inorganic particles are implemented for the express benefit of lowering adhesive melting points or providing specific light absorption (see ¶ [0041 & 73]).
Therefore, before the instant application was filed it would have been obvious to one of ordinary skill in the art to modify Nagaoka such that inorganic fine particles are provided in the adhesion enhancement layer (43), because Tang demonstrates that providing adhesion layers including inorganic fine particles predictably and beneficially lowers adhesive melting points and/or provides specific light absorption (see Tang ¶ [0022]). 
Finally, including fine particles in the adhesion enhancement layer (43) of Nagaoka would have been obvious because Tang demonstrates that this adhesion configuration is an art-recognized equivalent for the same purpose of sealing an OLED display device (see MPEP § 2144.06).

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MATTHEW E GORDON whose telephone number is (571)270-7.  The examiner can normally be reached on M-F 9 a.m. - 6 a.m..
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Thao X Le can be reached on 5712721708.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/Matthew E. Gordon/Primary Examiner, Art Unit 2892